Title: To James Madison from William Lewis, 3 June 1806
From: Lewis, William
To: Madison, James



Dear Sir,
Philada. June 3. 1806.

It is believed by the Merchants of this City, the mercantile Interest of our Country would be promoted by the appointment of a public Agent to reside at St. Iago in Cuba, and if Such an appointment should be concluded on, I have no doubt of Mr. Maurice Rogers, the Gentleman whom they propose naming to you, being well qualified and highly proper for the Station.  His talents I believe to be good.  His manners and deportment are genteel and Conciliating and his character is unimpeachable.  Besides those advantages, he has that, of some experience, which must be useful to himself as well as to those whose Affairs may require his Assistance.  He is not it is true quite aristocratic enough for me, but perhaps he is none the worse for this, and if he is not, I know of nothing that can be said against him.
Be pleased to present my best Compliments to my valuable friend your good Lady, and believe me to be with high respect your faithful friend and Servt.

W. Lewis

